William C. Hecht, Jr., J.
In view of the fact that petitioner was previously granted rent increases based upon the then existing taxes as part of operating expenses, it appears clear that respondent is correct in ordering a prorata refund based upon the decrease in the taxes and recoupment by the landlord after the certiorari proceedings. It seems, hoivever, that the total amount to be refunded, originally established at $9,404.17, then decreased to $8,236.32 and then to approximately $6,800 is still incorrect based upon the calculations and computations of respondent’s oavu accountants.
Consequently this matter is remanded to respondent for the sole purpose of a recomputation of the figures so that the correct amount to be refunded may be finally established.